NO. 12-09-00266-CR

                      IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS

LUTHER LEEVAN JACKSON, JR.,                     §           APPEAL FROM THE 145TH
APPELLANT

V.                                              §           JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                        §           NACOGDOCHES                 COUNTY,
                                                            TEXAS


                                 MEMORANDUM OPINION
                                     PER CURIAM
       Luther Leevan Jackson, Jr., appeals his conviction for aggravated sexual assault of a child.
Appellant’s counsel has filed a brief asserting compliance with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969). We dismiss the appeal.


                                         BACKGROUND
       On June 12, 2006, Appellant had sexual intercourse with a thirteen year old female.
Appellant was nineteen years old at the time. Appellant was arrested and indicted for the offense
of aggravated sexual assault of a child, a first degree felony. On March 20, 2008, Appellant
pleaded guilty and received five years of deferred adjudication community supervision and a fine
of $1,500.00. One of the conditions of Appellant’s deferred adjudication community supervision
required him to refrain from committing any other criminal offense during the period of his
supervision.
         The State filed an application to adjudicate Appellant’s guilt, an amended application, and
later on July 13, 2009, a second amended application. In the second amended application, the
State alleged that Appellant committed four criminal offenses during the period of his community
supervision. Particularly, the State alleged that Appellant (1) resisted arrest on March 16, 2009,
(2) possessed marijuana on March 16, 2009, (3) possessed marijuana on April 29, 2009, and (4)
evaded arrest on June 3, 2009. Appellant pleaded “not true” to the allegations. The trial court
found the March 16, 2009 possession of marijuana charge to be “not true,” but found the remaining
three allegations to be “true.” Accordingly, at the hearing on the application, the trial court
revoked Appellant’s deferred adjudication community supervision, proceeded to final
adjudication, found him guilty of the underlying offense, and proceeded to the punishment phase
of Appellant’s trial.         The trial court assessed Appellant’s punishment at fifteen years of
imprisonment. This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel has filed a brief in compliance with Anders and Gainous. Counsel
states that he has diligently reviewed the appellate record and that he is well acquainted with the
facts of this case. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), counsel=s brief presents a thorough chronological summary of the procedural
history of the case and further states that counsel is unable to present any arguable issues for
appeal.1 See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; see also Penson v. Ohio, 488 U.S. 75, 80,
109 S. Ct. 346, 350, 102 L. Ed. 2d 300 (1988).
         We have considered counsel’s brief and have conducted our own independent review of
the record. We found no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005).


                                                      CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal

         1
           Counsel for Appellant certified that he provided Appellant with a copy of his brief and informed Appellant
that he had the right to file his own brief. Appellant was given time to file his own brief, but the time for filing such a
brief has expired and we have received no pro se brief.
is wholly frivolous. Accordingly, his motion for leave to withdraw is hereby granted, and we
dismiss this appeal. See In re Schulman, 252 S.W.3d at 408B09 (“After the completion of these
four steps, the court of appeals will either agree that the appeal is wholly frivolous, grant the
attorney=s motion to withdraw, and dismiss the appeal, or it will determine that there may be
plausible grounds for appeal.”).
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review. See In re Schulman, 252 S.W.3d at 408 n.22.                  Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with this court, after which it will be forwarded to
the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R.
APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252
S.W.3d at 408 n.22.
Opinion delivered April 20, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)